DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/06/2021 has been entered.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Dubach (GB-1406839) as evidenced by Fischer (US Patent No. 2,110,721) in view of Ruiz et al. (Water Research, 2003).

	In regard to claim 1, Dubach is directed to a method for producing an organic liquid having a nitrate content (e.g. nitrified aqueous material) [Page 4, lines 38-39], comprising:
a) contacting a solution comprising proteins and/or amino acids as a source of organic nitrogen (e.g. organic and inorganic bound nitrogen from domestic or industrial waste water such as sewage [Page 1, lines 71-74] {most sewage liquids and other waste wasters are believed to contain, inherently and naturally, matter in the form of […] proteins or albuminous matter} [Fisher, Page 2, Column 2, lines 22-26] and a liquid (e.g. wastewater) with ammonification bacteria to convert organic nitrogen into ammonium (NH4+) (e.g. an ammonification stage) [Page 2, lines 25-28, 55-59]; and
b) contacting the solution with nitrifying bacteria to convert ammonium (NH4+) to nitrate (NO3-) in a nitrification stage [Page 2, lines 30-31, 60-70],

    PNG
    media_image1.png
    337
    882
    media_image1.png
    Greyscale
wherein both steps a) and b) take place in one continuous flow system (e.g. constant hydraulic load) [Page 3, lines 57-59] in separate containers [Fig. 1, container 3, 7; Page 4, lines 1-77].

	The Dubach reference does not explicitly disclose the nitrate content of the nitrified aqueous material is in the range of 8-15 mmol/L.
Dubach discloses waste water or sewage contains chemically bound nitrogen (e.g. nitrate nitrogen) [Page 4, lines 82-86] and up to 90% of the total nitrogen content of the waste water or sewage supplied to the plant can be removed via the Dubach method [Page 3, lines 36-39] and the conditions are considered favorable for maximum nitrification in the second stage [Page 4, lines 8-10]. Ruiz et al. is directed to studies of dissolved oxygen concentration and pH and their result on nitrification of wastewater [Abstract]. As dissolved oxygen is varied, the amount of nitrate (NO3-) out varies and at higher levels of dissolved oxygen, the nitrate content of the nitrified aqueous material leaving the reactor in Ruiz reaches up to 600 mg/L (e.g. ~ 10 mmol/L) [Fig. 7]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that high ammonia wastewater [Ruiz, Abstract] under nitrification conditions is capable of achieving a nitrate content within the claimed range. One of ordinary skill in the art would have been motivated to perform aeration as described by Dubach [Page 3, line 2] to increase the dissolved oxygen content, thus resulting in a nitrified aqueous material with elevated nitrate content (e.g. complete nitrification).

In regard to claim 2, Dubach discloses a method wherein step b) takes place in container (7) subsequently to step a) in container (3) [Fig. 1, Page 4, lines 1-77].

Claims 4-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Dubach (GB-1406839) as evidenced by Fischer (US Patent No. 2,110,721) in view of Ruiz et al. (Water Research, 2003) and further in view of Guillen-Jimenez et al. (Wat. Res., 2000).

In regard to claims 4-5, the Dubach reference is silent with respect to the step (a) and step (b) pH. 

Guillen-Jimenez et al. is directed to a method for producing an organic liquid comprising contacting an amino acid-containing solution with ammonification bacteria and nitrifying bacteria. The conversion of organic nitrogen into ammonia in Guillen-Jimenez’ step a) is performed at a pH of above 8.0, at various pH values: 8.5, 10.5, 11.0, 11.5 and 12.0 [Page 1216, Column 2]. The reference discloses these initial pH values [Table 1] and describes a decrease in pH which occurs after the ammonification reaction [Page 1216, Column 1]. Furthermore, the reference notes that when the value of adjusted pH is around 8, the microorganisms work better since they are under their optimum conditions of pH [Page 1221, Point 3]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform Dubach’s ammonification reaction and nitrification reaction at the pH values disclosed by Guillen-Jimenez. It would have been obvious to one of ordinary skill that under the pH conditions set forth by the Guillen-Jimenez reference, and in view of the formation of acid by the nitrification process that the nitrification reaction in step b) would occur at a pH of between 5.0 and 8.0. One of ordinary skill in the art would have been motivated to perform the reaction steps described by Dubach at pH values most favorable to the reaction requirements.



Response to Arguments
Applicant’s arguments with respect to the rejection(s) of the claims based on the Makoto and Levine references have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599. The examiner can normally be reached Monday - Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                                        March 9, 2022